61 S.E.2d 447 (1950)
232 N.C. 521
WILSON
v.
ANDERSON et al.
No. 521.
Supreme Court of North Carolina.
October 18, 1950.
John H. Small, Charlotte, for plaintiff appellant.
Francis H. Fairley, Charlotte, for defendants appellees.
WINBORNE, Justice.
When the points raised in the petition as grounds upon which plaintiff bases her petition for a rehearing are considered in the light of the facts appearing in the record on appeal and of the further fact covered by the stipulation of the parties as above stated, it appears that in any event the provisions of the Acts of *448 1947 creating the new rule of descent, G.S. § 29-1(14), and of distribution, G.S. § 28-149(10), relative to rights of an adopted child are not available to plaintiff. Whatever rights of succession she acquired by her adoption became vested upon the death of her adoptive parent. And, at that time the statute pertaining to adoption of minors, P. L. 1941, Chapter 281, giving to an adopted child the right to succession through the adoptive parent, applied only to adoption made after 15 March, 1941. See Sections 4 and 8, Chapter 281, P.L. 1941. See also Phillips v. Phillips, 227 N.C. 438, 42 S.E.2d 604.
Hence the petition to rehear is
Dismissed.